DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: US20190146108		MAGIL	16 May 2019
D2: US20200097439		Sinay et al.	26 March 2020
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 in combination with D2. 
With regards to claims 1, 8, and 15, the D1 reference discloses the utilization of a system (a fluid assessment system 500) (see figure 12) comprising: a processor (CPUs 502) (see figure 12); and a nontransitory computer-readable medium (a memory 506) comprising instructions that are executable by the processor to cause the processor to perform operations comprising (see ¶ 0065 and figure 12): receiving pre-stack seismic data that includes a plurality of data elements that are seismically acquired for a plurality of geometric locations with respect to a subterranean reservoir (receiving, at operation 10, a digital seismic image including a seismic dataset representative of a subsurface volume of interest, wherein the digital seismic image may be a pre-stack seismic image) (see ¶ 0026, claim 1 and figure l); determining, using the pre-stack seismic data, a plurality of input features for each geometric location of the plurality of geometric locations, the plurality of input features representing at least one characteristic of the pre-stack seismic data (calculating, at operations 12, 14, statistical data range of amplitude versus angle (AVA) responses that are measured from the pre-stack seismic image) (see ¶ 0038, claim 1 and figure l); executing a trained model on values of the plurality of input features to determine a likelihood of a type of fluid in the subterranean reservoir (estimating, at operation 16, potential pore fluid content (fluid probabilities) based on comparison of the calculated AVA probabilities and calculated modeled AV A responses) (see ¶¶ 0047, 0048, 0052 and figures 1, 7); and outputting the likelihood (the fluid probabilities) (see figure 7).  The difference between the D1 reference and claim 1 is that a list of features affecting the likelihood is determined and outputted.  The D2 reference teaches (see ¶¶ 0056, 0057 and figures 3, 4: ranking a plurality of input variables 110a-110k based on how much each of the input variables has impact on an interpretable machine learning model, selecting a predetermined number of reason codes based on the ranking process for reporting or output, and providing the reason codes).  It would have been obvious to modify the D1 reference as motivated by the D2 reference to enable the D1 system to provide enhanced data.
With regards to claims 2, 9, and 16, the D2 reference discloses (see ¶¶ 0052, 0053 and figure 4) calculating a difference between a predicted value 108 determined using the original record (with all of the original values for the input variables) and a first predicted value created with a first record (with the altered value for the first input variable and the original values for the remaining input variables), and iterating the calculating process for the rest of the input variables, wherein the difference correlates to the effect that the corresponding input variable has on the overall model). 
With regards to claims 3, 10, and 17, the D2 reference discloses (see ¶¶ 0056, 0057 and figures 3, 4: the reason codes generated based on the ranking process).
 With regards to claims 4, 5, 11, 12, 18, and 19, the D1 reference discloses (see ¶ 0038, claim 1 and figure 1: the statistical data range of the AVA responses measured from the pre-stack seismic image).
With regards to claims 7 and 14, the D1 reference discloses (see ¶ 0024: the seismic dataset may be processed and imaged via a pre-stack method in order to analyze the AVA or AVO).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.

Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.

/Daniel Pihulic/
Primary Examiner
Art Unit 3645